 

 

)
Case 1:21-cr-00201-NONE-SKO Document 1-1 Filed 08/05/21 Page 1 of 3

. ae oe

| e 3 23 “rey ep
Re KALI iD FILED ©

UNITED STATES DISTRICT COURT yg 95 2021

   

 

\ c
Eastern District of California CLERK U.S. DISTRICT COURT
EASTERN DIST > CALIFORNIA
Criminal Division BY. MEG

 

I

THE UNITED STATES OF AMERICA
*s ['2/-CR-o0ab6l- Net -SkKO
JACK HAMILTON FELLOWS

 

. INDICTMENT
VIOLATION(S): 18 U.S.C. § 2261(a)(1) — Interstate. Domestic Violence (Counts One and Two);
18 U.S.C. § 113(a)(4) — Assault by Striking, Beating or Wounding (Count Three);
18 U.S.C. § 113(a)(8) — Assault by Strangulation (Count Four)

 

A true bill,

 

“o~

 

 

GPO 863 525

 
 

 

 

Case 1:21-cr-00201-NONE-SKO Document 1-1 Filed 08/05/21 Page 2 of 3

AO 257
(Rev. 9/92

ES: SAB conflict in USAO (before 01/01/13) | _ ]YES: SKO conflict in USAO (Before 4/12/10) per ig us.c. 3170

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION —~— IN U.S. DISTRICT COURT

 

BY O COMPLAINT [1 INFORMATION
C) SUPERSEDING: Case No.

OFFENSE CHARGED

fi INDICTMENT

PLEASE SEE INDICTMENT 0 Petty
\ g Minor
(1 Misdemeanor

ml Felony

U.S.C. Citation
Please see Indictment

Place of offense

Yosemite National Park

 

| Name of District Court, and/or Judge/Magistrate Judge Location (City) °
, EDCA

Fresno, CA ,

 

 

 

PROCEEDING .
Name of Complainant Agency, or Person (& Title, ifany) ©

NPS -' SA Cullen Tucker

(1 person is awaiting trial in another Federal or State Court, give name
of court \

 

 

(1 this person/proceeding is transferred from another district per
FRCrP 1 20 OO 21 OO 40. Show District

C1 this is a reprosecution of charges
previously dismissed which
were dismissed on motion of: SHOW
OO US. At’?y O Defense DOCKET NO.

C1 this prosecution relates to a pending
case involving this same defendant

i

Lo

MAGISTRATE
JUDGE CASE NO.

1 prior proceedings or appearance(s)
before U.S. Magistrate Judge
regarding this defendant were
recorded under >

 

 

 

 

 

 

Name and Office of Person
Furnishing Information on

THIS FORM

Melina Ortiz

 

m US. Att’y (1 Other U.S. Agency

Name of Asst. U.S.
Att’y (if assigned)

| id FORFEITURE ALLEGATION

[Antonio Pataca

 

 

DEFENDANT ~~ U.S. vs.
d | JACK HAMILTON FELLOWS

 

Address
Birth O Male 0 Alien
Date . :
C1] Female (if applicable)
| (Optional unless a juvenile)
DEFENDANT

 

 

IS NOT IN CUSTODY
1) m Has not been arrested, pending outcome of this proceeding

,

If not detained, give date any prior

summons was served on above charges
2) 01 Isa Fugitive : :
3) O Is onBail or Release from (show District)

IS IN CUSTODY

4) (1 On this charge
5) (1 On another conviction

t
6) (1 Awaiting trial on other charges } ’C Fea’ State
If answer to (6) is “Yes,” show name of institution

 

: Y If “Yes,”

Has detainer UL Yes ive dat
been filed? Bive cate

‘ m No filed | , |

Mo. Day - Year ,
DATE OF —
ARREST |
Or... if Arresting Agency & Warrant were not Federal
Mo. Day Year

DATE TRANSFERRED
TO U.S. CUSTODY > |

 

 

(1 This report amends AO 257 previously submitted

‘

 

. ADDITIONAL INFORMATION OR COMMENTS

Penalties: See Penalty Slip. Please issue no bail warrant.

 
 

- Case 1:21-cr-00201-NONE-SKO Document 1-1 Filed 08/05/21 Page 3 of 3

COUNTS ONE AND TWO:

VIOLATION:

PENALTY:

’ COUNT THREE:

VIOLATION:

PENALTY:

COUNT FOUR:

VIOLATION:

PENALTY:

‘

PENALTY SLIP

JACK HAMILTON FELLOWS

/
18 U.S.C. § 2261(a)(1) - Interstate Domestic Violence

5 years maximum term of imprisonment
$250,000 Fine

3 yrs: supervised release

$100 special assessment

18 U.S.C. § 113(a) (4) - Assault by striking, beating, and
wounding

1 year maximum term of imprisonment
$100,000 Fine

1 year supervised release

$25 special assessment

18 U.S.C. § 113(a)(8) - Assault by strangulation

10 years maximum term of imprisonment
$250,000 Fine -

3 yrs. supervised release

$100 special assessment

 
